

115 SRES 6 RS: Objecting to United Nations Security Council Resolution 2334 and to all efforts that undermine direct negotiations between Israel and the Palestinians for a secure and peaceful settlement. 
U.S. Senate
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 3115th CONGRESS1st SessionS. RES. 6IN THE SENATE OF THE UNITED STATESJanuary 4, 2017Mr. Rubio (for himself, Mr. Cardin, Mr. McConnell, Mr. Schumer, Mr. Moran, Mr. Nelson, Mr. Cotton, Mr. Menendez, Mr. Graham, Mrs. Gillibrand, Mr. Cornyn, Mr. Blumenthal, Mrs. Ernst, Mr. Coons, Mr. Young, Mr. Bennet, Mr. Heller, Mr. Casey, Mr. Portman, Mr. Donnelly, Mr. McCain, Ms. Stabenow, Mr. Risch, Mr. Peters, Mr. Wyden, Mr. Warner, Mr. Sullivan, Mr. Blunt, Mr. Boozman, Mr. Roberts, Mr. Kennedy, Mr. Cochran, Mr. Barrasso, Ms. Collins, Mr. Toomey, Mr. Manchin, Mr. Flake, Mr. Booker, Mrs. Capito, Mr. Perdue, Ms. Murkowski, Mr. Daines, Mr. Burr, Mr. Hoeven, Mr. Grassley, Mr. Hatch, Mr. Crapo, Mr. Rounds, Mr. Cassidy, Mr. Lankford, Mr. Lee, Mr. Johnson, Mr. Wicker, Mrs. McCaskill, Ms. Heitkamp, Mr. Isakson, Mr. Scott, Mr. Gardner, Mr. Tillis, Mrs. Fischer, Mr. Sasse, Mr. Shelby, Mr. Alexander, Ms. Klobuchar, Ms. Harris, Mr. Cruz, Mr. Thune, Mr. Tester, Mr. Brown, and Ms. Cortez Masto) submitted the following resolution; which was referred to the Committee on Foreign RelationsJanuary 12, 2017Reported by Mr. Corker, with amendmentsOmit the part struck through and insert the part printed in italicRESOLUTIONObjecting to United Nations Security Council Resolution 2334 and to all efforts that undermine
			 direct negotiations between Israel and the Palestinians for a secure and
			 peaceful settlement.  
	
 Whereas it is long-standing policy of the United States Government that a peaceful resolution to the Israeli-Palestinian conflict must come through direct, bilateral negotiations without preconditions for a sustainable two-state solution;
 Whereas President Barack Obama expressed before the United Nations General Assembly in 2011 that peace will not come through statements and resolutions at the United Nations—if it were that easy, it would have been accomplished by now;
 Whereas Yasser Arafat committed by letter dated September 9, 1993, to then Prime Minister Yitzhak Rabin, The PLO commits itself to the Middle East peace process and to the peaceful resolution of the conflict between the two sides and declares that all outstanding issues relating to permanent status will be resolved by negotiation.;
 Whereas the United Nations has taken a long-standing biased approach towards Israel, confirmed in outgoing Secretary-General Ban Ki Moon's final address to the United Nations Security Council, when he described the disproportionate volume of resolutions targeting Israel and stated that decades of political maneuvering have created a disproportionate number of resolutions, reports, and committees against Israel;
 Whereas the United Nations is not the appropriate venue and should not be a forum used for seeking unilateral action, recognition, or dictating parameters for a two-state solution, including the status of Jerusalem;
 Whereas it is long-standing practice of the United States Government to oppose and veto any United Nations Security Council resolution dictating terms, conditions, and timelines on the peace process;
 Whereas it is also the historic position of the United States Government to oppose and veto one-sided or anti-Israel resolutions at the United Nations Security Council;
 Whereas efforts to impose a solution or parameters for a solution will make negotiations more difficult and will set back the cause of peace;
 Whereas the Obama Administration's decision not to veto United Nations Security Council Resolution 2334 (2016) is inconsistent with long-standing United States policy and makes direct negotiations more, not less, challenging;
 Whereas several United States administrations have articulated principles as a vision for achieving a two-state solution, including addressing borders, mutual recognition, refugees, Jerusalem, and ending all outstanding claims;
 Whereas Israel is a vibrant democracy whose leaders are elected and accountable to the Israeli people; and
 Whereas the Palestinian Authority must engage in broad, meaningful, and systemic reforms in order to ultimately prepare its institutions and people for statehood and peaceful coexistence with Israel: Now, therefore, be it
	
 That the Senate— (1)expresses grave objection to United Nations Security Council Resolution 2334 (2016);
 (2)calls for United Nations Security Council Resolution 2334 to be repealed or fundamentally altered so that it is no longer one-sided and allows all final status issues toward a two-state solution to be resolved through direct bilateral negotiations between the parties;
 (3)rejects efforts by outside bodies, including the United Nations Security Council, to impose solutions from the outside that set back the cause of peace;
 (4)demands that the United States ensure that no action is taken at the Paris Conference on the Israeli-Palestinian conflict scheduled for January 15, 2017, that imposes an agreement or parameters on the parties;
 (5)notes that granting membership and statehood standing to the Palestinians at the United Nations, its specialized agencies, and other international institutions outside of the context of a bilateral peace agreement with Israel would cause severe harm to the peace process, and would likely trigger the implementation of penalties under sections 7036 and 7041(j) of the Department of State, Foreign Operations, and Related Agencies Appropriations Act, 2016 (division K of Public Law 114–113);
 (6)rejects any efforts by the United Nations, United Nations agencies, United Nations member states, and other international organizations to use United Nations Security Council Resolution 2334 to further isolate Israel through economic or other boycotts or any other measures, and urges the United States Government to take action where needed to counter any attempts to use United Nations Security Council Resolution 2334 to further isolate Israel;
 (7)urges the current Presidential administration and all future Presidential administrations to uphold the practice of vetoing all United Nations Security Council resolutions that seek to insert the Council into the peace process, recognize unilateral Palestinian actions including declaration of a Palestinian state, or dictate or dictate terms and a timeline for a solution to the Israeli-Palestinian conflict;
 (8)reaffirms that it is the policy of the United States to continue to seek a sustainable, just, and secure two-state solution to resolve the conflict between the Israelis and the Palestinians; and
 (9)urges the incoming Administration to work with Congress to create conditions that facilitate the resumption of direct, bilateral negotiations without preconditions between Israelis and Palestinians with the goal of achieving a sustainable agreement that is acceptable to both sides.January 12, 2017Reported with amendments